355 F.2d 543
Loy Duane FIELDS, Appellant,v.UNITED STATES of America, Appellee.
No. 22158.
United States Court of Appeals Fifth Circuit.
January 31, 1966.
Rehearing Denied March 4, 1966.

Robert B. Thompson, Gainesville, Ga., for appellant.
Bobby C. Milam, Thomas K. McWhorter, Asst. U. S. Attys., Atlanta, Ga., Charles L. Goodson, U. S. Atty., for appellee.
Before GEWIN and BELL, Circuit Judges, and HUGHES, District Judge.
PER CURIAM:


1
Appellant was convicted for violations of 26 U.S.C.A. §§ 5205(a) (2), 5601(a) (1), 5601(a) (4), 5601(a) (8). The contention that the revenue agent violated 18 U.S.C.A. § 3109 by his entry into the building which housed the incriminating evidence is without merit. The building in question, which housed one of the largest illicit distilleries the officers had ever seen, was not within the curtilage. It was three hundred feet in length and was constructed for commercial use in the chicken industry.


2
The denial of the motion to suppress the evidence seized in the building was therefore correct. Moreover, there was ample basis for the issuance of the search warrant.


3
Affirmed.